DETAILED ACTION
Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yilmaz et al. (US PG Pub 2020/0267791).
As per claim 1, Yilmaz et al. teach a method for transmitting information on a user equipment (UE) capability by a first radio access network (RAN) node in a wireless communication system, the method comprising: 
[Yilmaz, ¶ 0070, “In response to receiving message 301, the LTE node 120 then forwards the NR RRC message containing the LTE+NR capability information to the NR Node 110 in message 303 (e.g., an SgNB addition request message)”, The LTE Node (see fig. 3, element 120, or first RAN Node) transmits a SgNB addition request message (see message 303) to NR Node (element 110, or second RAN Node). The SgNB message contains an information element (IE), which indicates capability information for the UE (see ¶ 0069). The first capability information pertains to LTE capabilities and the second capability information pertains to NR capabilities (see also ¶ 0067). LTE and NR function as separate RATs, and share a common core network (or CN, see ¶s 0061, 0062).]; and 
receiving, by the first RAN node from the second RAN node, second information on the second UE capability, wherein the second UE capability is determined by the second RAN node based on the first information [Yilmaz, ¶ 0070, “The NR Node 110 then selects an NR SCG configuration based on the received LTE+NR capability information (e.g., based on the joint capability information and other information or based only on the joint capability information).  The selected SCG configuration is sent from the NR Node 110 back to the LTE Node 120 in message 305 (e.g., an addition request acknowledge message), which includes capability information for the LTE Node 120 to be able to select an LTE MCG configuration such that the UE capabilities are not exceeded”, The NR Node determines a SCG configuration for the UE, based on the received LTE+NR capabilities IE information. The SCG configuration information is then sent back to the LTE Node. The LTE Node uses this second capability information to select its MCG configuration. ].
As per claim 2, Yilmaz et al. teach the method of claim 1. Yilmaz et al. also teach wherein the first information on the second UE capability for the second RAN node is a remained UE capability except the first UE capability from a total UE capability [Yilmaz, ¶ 0070, “The selected SCG configuration is sent from the NR Node 110 back to the LTE Node 120 in message 305 (e.g., an addition request acknowledge message), which includes capability information for the LTE Node 120 to be able to select an LTE MCG configuration such that the UE capabilities are not exceeded.  Next, the LTE Node 120 creates the final RRC connection reconfiguration message 307, including both MCG and SCG configurations, and sends it to the UE 105”, The SCG configuration, when combined with the MCG configuration, is not intended to exceed total UE capability.].
As per claim 3, Yilmaz et al. teach the method of claim 1. Yilmaz et al. also teach wherein the first information on the second UE capability is a recommended UE capability to be used by the second RAN node, which is based on the first UE capability [Yilmaz, ¶ 0070, “In response to receiving message 301, the LTE node 120 then forwards the NR RRC message containing the LTE+NR capability information to the NR Node 110 in message 303 (e.g., an SgNB addition request message)”, The LTE Node (see fig. 3, element 120, or first RAN Node) transmits a SgNB addition request message (see message 303) to NR Node (element 110, or second RAN Node). The SgNB message contains an information element (IE), which indicates capability information for the UE (see ¶ 0069). The first capability information pertains to LTE capabilities and the second capability information pertains to NR capabilities (see also ¶ 0067).]
As per claim 4, Yilmaz et al. teach the method of claim 1. Yilmaz et al. also teach wherein the first information is transmitted via a secondary node addition request message in a secondary node addition procedure [Yilmaz, Fig. 3, element 303, “SgNB addition request”], and wherein the second information is received via a secondary node addition request acknowledge message in the secondary node addition procedure [Yilmaz, Fig. 3, element 305, “SgNB addition request acknowledge”].
As per claim 5, Yilmaz et al. teach the method of claim 4. Yilmaz et al. also teach wherein the first information on the first UE capability for the first RAN node is a UE capability used by the first RAN node [Yilmaz, ¶ 0070, “In response to receiving message 301, the LTE node 120 then forwards the NR RRC message containing the LTE+NR capability information to the NR Node 110 in message 303 (e.g., an SgNB addition request message)”, The LTE Node (see fig. 3, element 120, or first RAN Node) transmits a SgNB addition request message (see message 303) to NR Node (element 110, or second RAN Node). The SgNB message contains an information element (IE), which indicates capability information for the UE (see ¶ 0069). The first capability information pertains to LTE capabilities and the second capability information pertains to NR capabilities (see also ¶ 0067).].
As per claim 8, Yilmaz et al. teach the method of claim 1. Yilmaz et al. also teach further comprising transmitting, by the first RAN node to a UE, a radio resource control (RRC) connection reconfiguration message including the first UE capability and the second UE capability [Yilmaz, ¶ 0070, “Next, the LTE Node 120 creates the final RRC connection reconfiguration message 307, including both MCG and SCG configurations, and sends it to the UE 105”, A RRC connection reconfiguration message is sent from the LTE Node to the UE. The RRC connection reconfiguration message includes MCG and SCG configurations corresponding to the first and second UE capabilities (see also ¶ 0065).].
As per claim 10, Yilmaz et al. teach the method of claim 1. Yilmaz et al. also teach wherein a sum of the first UE capability and the second UE capability does not exceed a total UE capability [Yilmaz, ¶ 0070, “The selected SCG configuration is sent from the NR Node 110 back to the LTE Node 120 in message 305 (e.g., an addition request acknowledge message), which includes capability information for the LTE Node 120 to be able to select an LTE MCG configuration such that the UE capabilities are not exceeded.  Next, the LTE Node 120 creates the final RRC connection reconfiguration message 307, including both MCG and SCG configurations, and sends it to the UE 105”, The SCG configuration, when combined with the MCG configuration, is not intended to exceed total UE capability.].
As per claim 13, Yilmaz et al. teach a method for transmitting information on a user equipment (UE) capability by a first radio access network (RAN) node in a wireless communication system, the method comprising: 
[Yilmaz, ¶ 0070, “In response to receiving message 301, the LTE node 120 then forwards the NR RRC message containing the LTE+NR capability information to the NR Node 110 in message 303 (e.g., an SgNB addition request message)”, The LTE Node (see fig. 3, element 120, or second RAN Node) transmits a SgNB addition request message (see message 303) to NR Node (element 110, or first RAN Node). The SgNB message contains an information element (IE), which indicates capability information for the UE (see ¶ 0069). The first capability information pertains to LTE capabilities and the second capability information pertains to NR capabilities (see also ¶ 0067). LTE and NR function as separate RATs, and share a common core network (or CN, see ¶s 0061, 0062). Note: There is no claim limitation preventing switching the interpretation between the first/second RAN Nodes and the LTE Node/NR Node, respectively.]; 
determining, by the first RAN node, the UE capability for the second RAN node, based on the information on the UE capability for the second RAN node and a UE capability for the first RAN node; and transmitting, by the first RAN node to the second RAN node, the UE capability for the second RAN node [Yilmaz, ¶ 0070, “The NR Node 110 then selects an NR SCG configuration based on the received LTE+NR capability information (e.g., based on the joint capability information and other information or based only on the joint capability information).  The selected SCG configuration is sent from the NR Node 110 back to the LTE Node 120 in message 305 (e.g., an addition request acknowledge message), which includes capability information for the LTE Node 120 to be able to select an LTE MCG configuration such that the UE capabilities are not exceeded”, The NR Node determines a SCG configuration for the UE, based on the received LTE+NR capabilities IE information. The SCG configuration information is then sent back to the LTE Node. The LTE Node uses this second capability information to select its MCG configuration. ]
As per claim 16, The method of claim 8, wherein the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE [Yilmaz, ¶ 0062, “In some embodiments, the LTE node 120 and/or the NR Node 110 may serve the UE 105 as indicated by links 115A-B. In some embodiments, one of the LTE node 120 and/or the NR Node 110 may be acting as a master network node, and the other one of the LTE node 120 and/or the NR Node 110 may be acting as a secondary network node that further provides additional resources for the UE 105, such as serving cells”, The UE communicates with a network.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US PG Pub 2020/0267791) in view of Futaki et al. (US 2019/0342932).
As per claim 6, Yilmaz et al. teach the method of claim 1. Yilmaz et al. do not explicitly teach wherein the first information is transmitted via a secondary node modification request message in a secondary node modification procedure, and wherein the second information is received via a secondary node modification request acknowledge message in the secondary node modification procedure.
However, Futaki et al. teach wherein the first information is transmitted via a secondary node modification request message in a secondary node modification procedure, and wherein the second information is received via a secondary node modification request acknowledge message in the secondary node modification procedure [Futaki, ¶ 0113, “In the above-described embodiments, an SgNB Modification procedure which follows the SeNB Modification procedure may instead be used in place of the SgNB Addition procedure.  The MeNB 1 may send, for example, an SgNB Modification Request message to the SgNB 2 in place of the SgNB Addition Request message (e.g., Step 501 shown in FIG. 5 and Step 601 shown in FIG. 6)”, The SgNB addition request and addition request acknowledge messages (see fig. 5, steps 501, 502) establish a secondary cell group (SCG, see ¶s 0010, 0064. Messaging carrying E-RAB information may be further sent to modify the SGC (see ¶ 0064). This instance, the reference contemplates using a SgNB Modification Request and SgNB Modification Acknowledge Message (see also ¶ 0114) to perform similar functionality. Further information on UE capability negotiation, including RF and buffers, can be found in ¶ 0114.].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SgNB signaling of Futaki et al. into Yilmaz et al. By including the ability to use SgNB Modification Request/Response Messages for UE capabilities as taught by Futaki et al. to supplement the Addition Request/Response Messages as taught by Yilmaz et al., the benefits of capability coordination for enhanced QoS (see Futaki, ¶s 0006, 0023) are achieved. 
As per claim 7, Yilmaz et al. in view of Futaki et al. teach the method of claim 6. Yilmaz et al. do not explicitly teach wherein the first information on the first UE capability for the first RAN node is a UE capability updated to be used by the first RAN node.
However, Futaki et al. teach wherein the first information on the first UE capability for the first RAN node is a UE capability updated to be used by the first RAN node [Futaki, ¶ 0070, “FIG. 6 is a sequence diagram showing details of signalling between the MeNB 1 and the SgNB 2 in the SCG establishment procedure.  Step 601 corresponds to Step 501 shown in FIG. 5.  That is, the MeNB 1 sends the SgNB Addition Request message to the SgNB 2.  This SgNB Addition Request message includes LTE QoS information and requests the SgNB 2 to configure an SCG DRB”, The SgNB Addition/Modification Request message may carry QoS information, which is considered non-static.].

As per claim 9, Yilmaz et al. teach the method of claim 1. Yilmaz et al. do not explicitly teach wherein the first information on at least one of the first UE capability for the first RAN node or the second UE capability for the second RAN node includes at least one of a radio frequency (RF) capability, a buffer size, or a uplink (UL) transmit power.
However, Futaki et al. teach wherein the first information on at least one of the first UE capability for the first RAN node or the second UE capability for the second RAN node includes at least one of a radio frequency (RF) capability, a buffer size, or a uplink (UL) transmit power [Futaki, ¶ 0113, “In the above-described embodiments, an SgNB Modification procedure which follows the SeNB Modification procedure may instead be used in place of the SgNB Addition procedure.  The MeNB 1 may send, for example, an SgNB Modification Request message to the SgNB 2 in place of the SgNB Addition Request message (e.g., Step 501 shown in FIG. 5 and Step 601 shown in FIG. 6)”, The SgNB addition request and addition request acknowledge messages (see fig. 5, steps 501, 502) establish a secondary cell group (SCG, see ¶s 0010, 0064. Messaging carrying E-RAB information may be further sent to modify the SGC (see ¶ 0064). This instance, the reference contemplates using a SgNB Modification Request and SgNB Modification Acknowledge Message (see also ¶ 0114) to perform similar functionality. Further information on UE capability negotiation, including RF and buffers, can be found in ¶ 0114.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SgNB signaling of Futaki et al. into Yilmaz et al. By including the ability to use SgNB Modification Request/Response Messages for UE capabilities as taught 
As per claim 11, Yilmaz et al. teach the method of claim 1. Yilmaz et al. do not explicitly teach wherein the first RAN node is a master node (MN) in dual connectivity between a 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR), and wherein the second RAN node is a secondary node (SN) in dual connectivity between the 3GPP LTE and the NR.
However, Futaki et al. teach wherein the first RAN node is a master node (MN) in dual connectivity between a 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR), and wherein the second RAN node is a secondary node (SN) in dual connectivity between the 3GPP LTE and the NR  [Futaki, ¶ 0009, Figs. 2 and 3, “In FIGS. 2 and 3, control interfaces are shown as dashed lines, while user plane interfaces are shown as solid lines.  Architecture Options 3 and 3A are Dual connectivity (DC) deployments including E-UTRA as the anchor RAT (or the primary RAT or the master RAT) and NR as a secondary RAT.  In Options 3 and 3A, E-UTRA (LTE eNB) and NR (gNB) are connected to the EPC.  The NR user plane connection to the EPC goes through the LTE eNB in Option 3 , whereas in Option 3A, it passes directly through a user plane interface between the gNB and the EPC”, 5G New Radio (NR) contains a number of known Non-Stand Alone (NSA) options for dual connectivity (DC). The reference shows a Master eNB (MeNB, see also fig. 5), a Secondary gNB (SgNB, see fig. 5) that collectively offer DC for a UE between LTE and NR RATs. In addition, fig. 3 shows how MeNB and SgNB interface between each other and a common EPC (see also fig. 4).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NSA DC LTE/NR model of Futaki et al. into Yilmaz et al. By modifying the LTE/NR Interwork Network Architecture of Yilmaz et al. (see fig. 1) to conform to the 
As per claim 14, Yilmaz et al. teach the method of claim 13. Yilmaz et al. do not explicitly teach wherein the information on the UE capability for the second RAN node is received via a secondary node modification required message in a secondary node modification procedure initiated by the second RAN node, and wherein the UE capability for the second RAN node is transmitted via a secondary node modification required acknowledge message in the secondary node modification procedure initiated by the second RAN node.
	However, Futaki et al. teach wherein the information on the UE capability for the second RAN node is received via a secondary node modification required message in a secondary node modification procedure initiated by the second RAN node, and wherein the UE capability for the second RAN node is transmitted via a secondary node modification required acknowledge message in the secondary node modification procedure initiated by the second RAN node [Futaki, ¶ 0113, “In the above-described embodiments, an SgNB Modification procedure which follows the SeNB Modification procedure may instead be used in place of the SgNB Addition procedure.  The MeNB 1 may send, for example, an SgNB Modification Request message to the SgNB 2 in place of the SgNB Addition Request message (e.g., Step 501 shown in FIG. 5 and Step 601 shown in FIG. 6)”, The SgNB addition request and addition request acknowledge messages (see fig. 5, steps 501, 502) establish a secondary cell group (SCG, see ¶s 0010, 0064. Messaging carrying E-RAB information may be further sent to modify the SGC (see ¶ 0064). This instance, the reference contemplates using a SgNB Modification Request and SgNB Modification Acknowledge Message (see also ¶ 0114) to perform similar functionality. Further information on UE capability negotiation, including RF and buffers, can be found in ¶ 0114.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SgNB signaling of Futaki et al. into Yilmaz et al. By 
As per claim 15, Yilmaz et al. in view of Futaki et al. teach the method of claim 14. Yilmaz et al. do not explicitly teach wherein the information on the UE capability for the second RAN node is a UE capability updated to be used by the second RAN node. 
	However, Futaki et al. teach wherein the information on the UE capability for the second RAN node is a UE capability updated to be used by the second RAN node [Futaki, ¶ 0070, “FIG. 6 is a sequence diagram showing details of signalling between the MeNB 1 and the SgNB 2 in the SCG establishment procedure.  Step 601 corresponds to Step 501 shown in FIG. 5.  That is, the MeNB 1 sends the SgNB Addition Request message to the SgNB 2.  This SgNB Addition Request message includes LTE QoS information and requests the SgNB 2 to configure an SCG DRB”, The SgNB Addition/Modification Request message may carry QoS information, which is considered non-static.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SgNB signaling of Futaki et al. into Yilmaz et al. By including the ability to use SgNB Modification Request/Response Messages for UE capabilities as taught by Futaki et al. to supplement the Addition Request/Response Messages as taught by Yilmaz et al., the benefits of capability coordination for enhanced QoS (see Futaki, ¶s 0006, 0023) are achieved.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US PG Pub 2020/0267791) in view of Park et al. (US PG Pub 2018/0279218).
As per claim 12, Yilmaz et al. teach the method of claim 1. Yilmaz et al. do not explicitly teach wherein the first RAN node is one of gNB or ng-eNB, and wherein the second RAN node is one of gNB or ng-eNB.
[Park, ¶ 0277, “In an example, as shown in FIG. 14 and FIG. 15, a first base station may initiate a secondary base station addition procedure by transmitting a first message to a second base station.  The first base station (e.g. eNB, gNB) may comprise a master base station (e.g. MeNB, MgNB) for a dual connectivity (e.g. DC, tight interworking, multi-connectivity) associated with the secondary base station addition procedure.  The second base station (e.g. eNB, gNB) may comprise a secondary base station (e.g. SgNB, SeNB) for the dual connectivity associated with the secondary base station addition procedure”, Figs. 14 and 15 show a dual connectivity (DC, see also ¶s 0274-0276) scenario with a master base station and a secondary base station. The master base station may be gNB and the secondary base station may be gNB as well. As NR is deployed, a number of stand-alone (SA) and non-stand-alone (NSA) options (for interworking with LTE) have been outlined by 3GPP. The base stations exchange addition request messages.].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the gNB-gNB DC scenario of Park et al. into Yilmaz et al. By modifying the DC scenario, including addition request messages, as taught by Yilmaz et al. to instead serve a gNB-gNB DC access scenario as taught by Park et al., the benefits of improved network reliability in a Stand-Alone (SA) NR environment (see Park, ¶ 0275) are achieved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference, Tsuboi et al. (US PG Pub 2020/0077312), teaches SeNB Addition/Modification Request/Response messages (see figs. 7-9).
The reference, Xu et al. (US PG Pub 2018/0279215), teaches SeNB Addition Request messaging in a DC environment (see fig. 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 3/12/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464